



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Omakaro, 2022 ONCA 204

DATE: 20220309

DOCKET: C70013

Rouleau, Huscroft and Trotter
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Orobosa Omakaro

Appellant

Jessica Zita, appearing as duty counsel

Jeffrey Wyngaarden, for the respondent

Heard and released orally:
    March 7, 2022, by video conference

On appeal
    from the conviction entered on December 1, 2020, by Justice Wendy L. Harris
    Bentley of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant
    argues that the verdict is unreasonable. He submits that the only evidence is his
    fingerprint that was found on the Bluetooth speaker that the perpetrator of the
    offence attempted to steal. In the appellants submission, the trial judge did
    not give appropriate weight to the fact that the speaker was portable and that
    the complainant had roommates who would have had access to the speaker. The
    trial judge also, in the appellants submission, over-emphasized the weight to
    be given to this fingerprint evidence.

[2]

Finally, the
    appellant submits that there was evidence that a police tracker dog had
    followed the tracks of the perpetrator to a point near to the residence of
    another person who the appellant suggests better fit the description given by
    the complainant of the perpetrator of the offence.

[3]

We do not
    agree. In this case there was other evidence bolstering the fingerprint
    evidence, including the fact that the complainant saw the perpetrator touched
    the speaker without gloves as the offence was being committed. In addition, the
    complainant testified that he was living alone at the time of the offence. He
    also gave evidence as to the location and use of the speaker as well as his
    practice of disinfecting it periodically.

[4]

The complainant
    also explained that his roommates had not been in the unit for about a month
    prior to the offence. Other purported theories as to how the appellants fingerprints
    came to be on the speaker were, in our view, properly dismissed as speculative.

[5]

For these
    reasons, we conclude that the trial judges finding of guilt is not
    unreasonable, and the appeal is dismissed.

Paul Rouleau J.A.

Grant Huscroft J.A.

Gary Trotter J.A.


